t c summary opinion united_states tax_court karl and birgit jahina petitioners v commissioner of internal revenue respondent docket no 13483-o00s filed date birgit jahina pro_se igor s drabkin for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies in petitioners' federal income taxes of dollar_figure and dollar_figure respectively for and and the accuracy-related_penalty under sec_6662 for in the amount of dollar_figure at trial petitioners conceded a charitable_contributions adjustment for the year the issues for decision are whether the passive_loss_rules of sec_469 preclude petitioners from deducting real_estate rental losses of dollar_figure for and dollar_figure for and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was pasadena california petitioners karl mr jahina and birgit jahina mrs jahina were married during the years at issue they owned real_estate rental property consisting of five apartment buildings and three single-family condominiums during the years at issue these properties are collectively referred to as the rental properties the apartment buildings included the hermitage property with units coldwater property units santa anita property units moorpark property units and buffalo property units all of these properties were located in the los angeles area mr jahina has a ph d in engineering during all of and mr jahina was employed full time as a structural engineer for the parsons corp he did not participate in the real_estate activities mrs jahina’s background was in accounting she had an undergraduate degree in english and an m b a degree she had years' experience working for the accounting firms deloitte and touche and sing young following her accounting firm experiences mrs jahina worked in banking she was assistant treasurer of the first interstate bank in california during all of and until date mrs jahina was employed full time as the controller for colorgraphics inc after leaving colorgraphics she took weeks off then worked part time for the accounting firm deloitte and touche for the remainder of mrs jahina also worked for another employer continental graphics during mrs jahina’s standard work expectation at colorgraphics was big_number hours per year this was not a minimum reguirement but a standard figure she was a salaried employee her actual hours of work there were not documented by her employer and she did not keep track of them in addition to working in her full- and part-time jobs mrs jahina was actively engaged in managing petitioners’ rental properties she often worked in the very early morning hours prior to her salaried employment on financial statements tenant correspondence and paperwork related to the rental properties she personally obtained credit checks of potential renters she placed ads in local newspapers to fill vacancies she reconciled the gross rents every month determined who was delinquent and delivered warning notices when necessary she filed eviction summonses and complaints and handled the court appearances she visited the properties regularly she tracked and supervised the repairs performed at each property maintaining detailed records she monitored in her words every phase of the business the costs the revenues what the neighbors are doing how much they are charging how much the various plumbers charge how much the roofers charge everything mrs jahina performed some of her work managing the rental properties from her job at colorgraphics through the use of the telephone in managing their rental properties petitioners also utilized resident property managers for the coldwater santa anita moorpark and buffalo properties as was required under local law these managers received free rent as their sole compensation they were not permitted to work more than hours per week the resident managers received maintenance complaints arranged for emergency repairs showed vacant apartments to prospective tenants received rental applications collected rent checks from tenants and issued receipts for rental payments the managers forwarded rental applications and rent checks to mrs jahina who made all the decisions relative thereto in the rental properties generated approximately dollar_figure in earnings before depreciation and amortization of dollar_figure in the rental properties generated approximately dollar_figure before depreciation and amortization of dollar_figure these earnings represented gross_profit margins of percent and percent respectively for and mrs jahina credited her hands-on management for the financial results she described the rental property activity as a healthy and well run business in mid-2000 mrs jahina resigned her outside employment and thereafter devoted herself to the full-time management of the subject rental properties during the years at issue mrs jahina maintained a desk calendar on the calendar she noted her activities with respect to the rental properties she kept the calendar because the regulations asked me to on the calendar mrs jahina did not go into great detail about her activities however her notations generally suggest what she did and how much time she spent with respect to the rental properties daily or weekly she also maintained telephone records for the periods in question which indicate telephone calls made and received with regularity relating to the rental properties such calls were placed both from petitioners’ home and from her place of employment mrs jahina also maintained a variety of other records in conducting the rental property activities when petitioners were audited by respondent mrs jahina prepared summaries of her activities for the revenue_agent she prepared the summaries based on her calendars phone records correspondence bills and other records the summaries suggest that mrs jahina spent big_number hours in and big_number hours in on the rental properties however the hours indicated on the summaries exceeded the hours shown on mrs jahina’s contemporaneous calendars mrs jahina admitted at trial that she prepared the summaries hurriedly for purposes of the audit using a computer_program that would not charge less than hour for any entry she admitted that the summaries overstated the hours devoted to the real_estate properties however petitioners maintain that she devoted well in excess of big_number hours annually to the rental activities ie more time than she spent working for her employers ’ when mrs jahina prepared the summaries she felt frustrated that the revenue_agent had not fully credited her time spent working on the rental properties despite her attempts to cooperate by presenting phone and other business records mrs jahina objected that the revenue_agent only counted the actual minutes of phone time listed on the records mrs jahina maintained that the agent should have credited her with a span of continued petitioners filed their and federal_income_tax returns timely on the return mr jahina’s occupation was listed as engineer mrs jahina’s occupation was listed as controller on the return mr jahina’s occupation was again listed as engineer mrs jahina’s occupation was listed as accountant petitioners included schedule e supplemental income and loss statement with their returns for both years they completed line reconciliation for real_estate professionals on the schedule e they aggregated their real_estate income and losses and in each year attached breakdowns of income and expenses by property they reported net losses of dollar_figure in and dollar_figure in for petitioners did not include with their original return or otherwise file an election to treat their rental properties as one rental_activity mrs jahina claims to have provided an election form to the revenue_agent later for petitioners claim to have filed the election with their original return however no such election was attached to the return neither claimed election was offered into evidence at trial continued time representing each session of desk work which would have included both the actual phone time and the intervening time spent preparing for and following up on the phone calls toward her participation in the rental property activity the first issue is whether the passive_loss_rules under sec_469 preclude petitioners from deducting real_estate rental losses in the amounts of dollar_figure for and dollar_figure for the specific issue is whether mrs jahina qualifies as a real_estate_professional under sec_469 petitioners contend that they are entitled to deduct their losses from their real_estate rental properties because mrs jahina was a real_estate_professional under sec_469 and that petitioners’ rental properties were a trade_or_business in which they materially participated respondent maintains that the real_estate rental activities generating the net losses were per se passive activities under sec_469 because mrs jahina did not establish that she was a real_estate_professional pursuant to sec_469 respondent further maintains that petitioners did not elect to treat the rental properties as one activity under sec_469 a and therefore mrs jahina must qualify as a real_estate_professional with respect to each sec_7491 in certain instances places the burden_of_proof on respondent with respect to examinations of returns commencing after date there is no evidence in the record regarding the date the examination of petitioners’ returns commenced moreover petitioners do not contend that the examination of their return commenced after date or that sec_7491 is applicable in this case even if sec_7491 is applicable the court decides this case without regard to the burden_of_proof property petitioners contend that they filed such an election for sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however under sec_469 the rental activities of a taxpayer in the real_property business i1 e a real_estate_professional are not per se passive activities under sec_469 rather the rental activities of a real_estate_professional are treated as a trade_or_business and subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and therefore is not engaged in a per se passive_activity pursuant to sec_469 if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and sec -- - such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates c b in the case of a joint_return the above requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies these requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not a per se passive_activity under sec_469 the applicable temporary_regulation addresses how a taxpayer may establish the amount of time spent on rental property activities to wit that regulation provides sec methods of proof the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries 469-5t f temporary income_tax regs fed reg date this court has acknowledged that the passive loss regulations are somewhat ambivalent as to the records to be maintained by taxpayers goshorn v commissioner tcmemo_1993_578 nevertheless the regulations do not allow a post-event ballpark guesstimate id the general_rule is that each interest of the taxpayer in rental real_estate is treated as a separate activity sec_469 a however a taxpayer in the real_property business may elect to treat all interests in rental real_estate as one activity sec_469 a the election to treat all interests in rental real_estate as a single rental real_estate activity 1s made by filing a statement with the taxpayer’s original income_tax return for the taxable_year this statement must contain a declaration that the taxpayer is a qualifying taxpayer for the taxable_year and is making the election pursuant to sec_469 a sec_1_469-9 income_tax regs such an election is binding for the taxable_year in which it is made and for all future years in which the taxpayer qualifies as a real_estate_professional even if there are intervening years in which the taxpayer is not a qualifying taxpayer sec_1_469-9 income_tax regs the election may be made in any year in which the taxpayer is a gualifying taxpayer and the failure to make the election in one year does not preclude the taxpayer from making the election ina subsequent year id on this record the court holds that petitioners did not file a valid election to treat their rental properties as one activity in either or to make an election a taxpayer must clearly notify the commissioner of the taxpayer’s intent to do so kosonen v commissioner tcmemo_2000_107 although petitioners claim that they provided an election for to a revenue_agent during the examination and filed their election with their original return neither election was produced at trial for lack of evidence and proof respondent is sustained with respect to this issue ’ because petitioners did not properly elect to treat the rental properties as a single activity they cannot group them 279_f3d_547 7th cir affg 114_tc_566 kosonen v commissioner supra as an additional conseguence of the failure to elect mrs jahina must gualify as a real_estate_professional with respect to each property separately in order to avoid a determination that the rental activities were per se passive under sec_469 ‘ even if the election had been made part of the record its validity would still be in question respondent disputes that petitioners filed a proper election with either their or original return to be valid the election must be filed with the original return sec_1_469-9 income_tax regs a taxpayer who aggregated real_estate rental activities on his tax returns but who failed to meet the literal requirements of electing combination treatment has been held not to have given clear notice of an intent to elect under sec_469 kosonen v commissioner tcmemo_2000_107 moreover petitioners did not argue substantial compliance with the applicable regulation cf 81_tc_709 thus to hold in petitioners’ favor the court must find that more than one-half of mrs jahina’s personal services during the taxable_year were performed in each rental property activity in which a loss deduction is claimed and that mrs jahina performed more than hours of services during the taxable_year on each of the claimed properties sec_469 b sec_1_469-9 income_tax regs the evidence fails to establish that mrs jahina was a real_estate_professional with respect to each of the rental properties considered separately the requirements of sec_469 b were not met with respect to any of the rental properties individually during all of and until date mrs jahina had a full-time job with a standard work requirement of big_number hours per year during the latter months of she had a part-time job even if she performed some of her rental property activities from her wage jobs double-counting some of her time as she claimed there were five apartment buildings to be managed she did not work on any one of these properties more than she worked on her wage jobs further she with respect to that evidence the court disregards as not credible the summaries prepared by mrs jahina for purposes of the audit purporting to establish her time spent on the rental property activities see mowafi v commissioner tcmemo_2001_111 bailey v commissioner tcmemo_2001_296 petitioner’s estimates are uncorroborated and do not reliably reflect the hours that she devoted to her rental_real_estate_activities did not satisfy the 750-hour statutory minimum for any one of them see fowler v commissioner tcmemo_2002_223 her testimony phone records and calendars reflect that she did not spend sufficient time on the individual rental property activities to satisfy either prong of sec_469 b the court holds that mrs jahina was not a real_estate_professional with respect to petitioners' rental properties during the years at issue because mrs jahina was not a real_estate_professional the rental property activities of petitioners are treated as per se passive sec_469 accordingly the general disallowance rule concerning passive_activity_losses applies sec_469 a respondent is sustained on this issue the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for in the amount of dollar_figure sec_6662 provides for an accuracy-- related penalty equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id -- - the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 treasury regulations further stipulate that negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return failure to keep books_and_records or failure to substantiate items properly sec_1 b income_tax regs a return position that has a reasonable basis as defined in the regulation is not attributable to negligence id an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by- case basis see stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience this section may provide relief even if a return position does not satisfy the reasonable basis standard sec_1_6662-3 income_tax regs -- - knowledge and education of the taxpayer sec_1_6664-4 income_tax regs a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters but the taxpayer must take reasonable steps to determine the law and to comply with it 99_tc_202 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra sec_1 b income_tax regs petitioners demonstrated facts and circumstances that establish their reasonable_cause and good_faith in this case even before being audited mrs jahina took reasonable measures to determine and comply with the law regarding passive activities and real_estate professionals she was aware of the passive loss provisions and attempted to comply with them she kept contemporaneous calendars and other business records to establish her time and material_participation see sec_1_469-5t temporary income_tax regs fed reg date she testified with detail on the extent of her involvement with the rental activities and her consistent treatment of them as a going concern her recordkeeping efforts and testimony were credible particularly given the complexity of the passive loss provisions cf sec_1_6662-3 income_tax regs ‘negligence’ includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly further although the timing of their attempt was incorrect petitioners attempted to elect combination treatment had petitioners effected a valid election the law would not have required a property-by-property analysis while the court makes no express finding on whether petitioners would have prevailed had they made a valid election to combine the properties the standard would have been significantly less burdensome had they done so finally the record shows that mrs jahina left her wage job in to devote her full-time efforts to their rental properties this record indicates reasonable_cause and good_faith with respect to the underpayment the court holds that petitioners did not act negligently with respect to the underpayment and are not liable for the accuracy-related_penalty under sec_6662 see shaw v commissioner tcmemo_2002_35 taxpayer a sophisticated businessperson was not liable for sec_6662 penalty notwithstanding court’s holding that he was not a real_estate_professional reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent on the deficiencies and for petitioners on the sec_6662 penalty
